United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, Texarkana, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William D. Fenaughty, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 11-1491
Issued: February 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 9, 2011 appellant filed an appeal of a May 9, 2011 merit decision of the Office
of Workers’ Compensation Programs (OWCP) denying his claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an injury in the performance of duty on January 22, 2011, as alleged.
FACTUAL HISTORY
On February 22, 2011 appellant, then a 60-year-old heavy mobile equipment mechanic
inspector, filed a traumatic injury claim alleging that he injured his right shoulder on January 22,
2011 while in the performance of duty. He explained that, while inspecting a vehicle, he crawled
1

5 U.S.C §§ 8101-8193.

down inside but the hydraulic seat did not work so he pulled himself out of the vehicle and
injured his right shoulder. Appellant did not stop work at that time.
The employing establishment submitted February 24 and March 7, 2011 letters
controverting the claim. In a March 10, 2011 letter, appellant’s supervisor, Larry Welch, noted
that, on January 24, 2011, appellant reported having a hard time looking at the Armored Security
Vehicles (ASV) because of his neck surgery. He indicated that appellant asked to go to the clinic
on February 7, 2011 because he had hurt his shoulder getting out of an ASV on
January 22, 2011. Mr. Welch also noted that appellant had worked 12 hours of overtime on
January 22, 2011.
Also submitted were copies of diagnostic tests dated February 17 and 18, 2011 and
medical reports from Dr. Darius F. Mitchell, III, a Board-certified orthopedic surgeon. In a
February 18, 2011 report, Dr. Mitchell reported that appellant stated that he injured his shoulder
at work while working at night. He indicated that they had no documentation to show that this
was a work-related injury, outside a piece of paper which showed appellant had gone to a clinic
complaining of this injury as well. Dr. Mitchell noted examination findings and provided an
impression of right shoulder rotator cuff tear. In a March 7, 2011 report, he indicated that
appellant’s magnetic resonance imaging scan showed a glenohumeral tear of the supraspinatus,
tenosynovitis and arthritis. Dr. Mitchell discussed examination findings and noted that appellant
wanted to proceed with rotator cuff surgery.
In an April 1, 2011 letter, OWCP requested that appellant provide additional factual and
medical evidence supportive of his claim, including medical evidence diagnosing a condition in
connection with the claimed injury and a medical explanation as to how the reported work
incident caused or aggravated a medical condition.
Appellant submitted an April 11, 2011 statement, numerous e-mails from himself and
Mr. Welch, dated January 24 to April 11, 2011 discussing his shoulder injury, a February 7, 2011
record of injury report, a picture of an M1117 ASV hull, employee timesheets; and a February 7,
2011 report and treatment record from Robert Houser, an employing establishment physician’s
assistant, who noted that appellant reported injuring his right shoulder about two weeks earlier
while lifting himself out of an ASV hatch.
By decision dated May 9, 2011, OWCP denied appellant’s claim. It found that, while the
work-related incident, he pulled himself out of an ASV hull was established, the medical
evidence did not establish that a medical condition related to the January 22, 2011 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

2

limitation period of FECA, that an injury2 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.4 An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
OWCP accepted and the record supports, that appellant climbed out of an ASV hull on
January 22, 2011. Thereafter, a right rotator cuff tear was diagnosed in connection. The issue is
whether appellant submitted sufficient medical evidence to establish that the employment
incident caused an injury. The Board finds that the medical evidence is insufficient to establish
that the employment incident caused or aggravated a right shoulder condition.
On February 18, 2011 Dr. Mitchell stated that appellant had a right shoulder rotator cuff
tear and that he reported that he hurt the shoulder at work. While he advised that appellant “says
2

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
3

E.K., Docket No. 09-1827 (issued April 21, 2010).
Elaine Pendleton, 40 ECAB 1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003);

4

In clear-cut traumatic injury claims where fact of injury is established and competent to cause the condition
described, such as a fall from a scaffold resulting in a broken arm, a physician’s affirmative statement is sufficient
and no rationalized opinion on causal relationship is needed. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3d(2) (June 1995). In all other traumatic injury claims, a rationalized medical
opinion supporting causal relationship is required. Id. at Chapter 2.805.3d(3).
5

Id. Shirley A. Temple, 48 ECAB 404 (1997); see John J. Carlone, 41 ECAB 354 (1989).

6

See Gary J. Watling, 52 ECAB 278 (2001).

3

it is a work-related injury,” he stated that he had “no documentation outside of this piece of
paper” showing that appellant presented to a clinic complaining of an injury. Dr. Mitchell did
not provide a clear opinion that appellant’s injury was employment related and he offered no
explanation as to how the January 22, 2011 accepted employment incident caused or aggravated
the diagnosed condition.7 In his March 7, 2011 report, Dr. Mitchell did not specifically address
the cause of appellant’s right shoulder condition. Thus, his reports of February 18 and March 7,
2011 are not sufficient to meet appellant’s burden of proof.
Reports of diagnostic testing are also insufficient to establish the claim as they fail to
address the medical issue of causal relationship.8 Also submitted were medical records from
Mr. Houser, a physician’s assistant. However, these reports are of limited probative value as a
physician’s assistant is not a “physician” as defined by section 8101(2) of FECA.9
Appellant has not submitted sufficient rationalized medical evidence to support his claim
that he sustained an injury causally related to the January 22, 2011 employment incident. He has
failed to meet his burden of proof. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference of causal relation.10
An award of compensation may not be based on surmise, conjecture, speculation or on the
employee’s own belief of causal relation.11 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and OWCP
properly denied his claim for compensation.
On appeal, appellant expressed his frustration regarding the processing of his claim and
argues that the evidence supports that his injury is work related. For the reasons set forth, his
claim was properly denied because the medical evidence is insufficient to establish causal
relationship between the right shoulder condition and the January 22, 2011 work incident. While
appellant’s representative also submitted a December 19, 2011 letter requesting that the case be
remanded for appellant to pursue other review options, for the reasons set forth, there is no basis
for a remand by the Board as OWCP properly denied his claim. Appellant, however, may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.

7

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
8

Id.

9

J.M., 58 ECAB 303 (2007). See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also
Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in general, can only be
given by a qualified physician).
10

Daniel O. Vasquez, 57 ECAB 559 (2006).

11

D.D., 57 ECAB 734 (2006).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury on January 22, 2011, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 9, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

